Exhibit 10.1


 
 
 

AMENDED AND RESTATED
MANAGEMENT AGREEMENT
by and between
CIM Real Estate Finance Trust, Inc.
and
CIM Real Estate Finance Management, LLC
 
 
 



AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of August 20, 2019, by and
between CIM Real Estate Finance Trust, Inc. f/k/a Cole Credit Property Trust IV,
Inc., a Maryland corporation (the “Company”), and CIM Real Estate Finance
Management, LLC f/k/a Cole REIT Management IV, LLC, a Delaware limited liability
company (the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company was formed as a corporation which has elected to be treated
as a real estate investment trust for U.S. federal income tax purposes pursuant
to Sections 856 through 860 of the Internal Revenue Code of 1986, as amended
(the “Code”);
WHEREAS, the parties entered into the Advisory Agreement, dated as of January
20, 2012, as amended by Amendment No. 1 thereto, dated as of February 23, 2012
(the “Original Management Agreement”), pursuant to which the Manager serves as
the external manager of the Company and provides various management services
with respect to the Company in the manner and on the terms set forth therein;
and
WHEREAS, the Company and the Manager have agreed to replace the Original
Management Agreement with this Amended and Restated Management Agreement, and
for the Manager to continue to perform management services for the Company in
the manner and on the terms set forth herein.
NOW THEREFORE, the Company and the Manager hereby agree as follows:
Section 1.     Definitions.
(a)     The following terms shall have the meanings set forth in this
Section 1(a):
“Affiliate” means with respect to a Person (i) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
(ii) any executive officer, employee or general partner of such Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer or general partner.
“Agreement” means this Amended and Restated Management Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
“Allocation Policy” means the allocation policy and procedures of the Manager
and/or its Affiliates, in effect from time to time, with respect to the
allocation of investment opportunities among the Company and one or more CIM
Funds (as the same may be amended, updated or revised from time to time).
“Asset” means a real estate asset held by the Company and managed by the
Manager, consisting of real property and real estate-related credit assets,
including mortgage, mezzanine, bridge and other loans related to real estate
assets; but excluding, for the avoidance of doubt, any Securities.
“Automatic Renewal Term” has the meaning set forth in Section 10(a) hereof.
“Board” means the board of directors of the Company.


1

--------------------------------------------------------------------------------




“Broker Agreement” means a third-party broker agreement for the marketing and
sale of certain of the Company’s properties that is valid and binding as of the
Effective Date of this Agreement. In the event that a broker is removed or
replaced by the Manager during the marketing period of a property, the term
“Broker Agreement” shall refer to any successor third-party broker agreement
entered into for such property.
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Cause Event” means (i) a final judgment by any court or governmental body of
competent jurisdiction not stayed or vacated within thirty (30) days that the
Manager, its agents or its assignees has committed a felony or a material
violation of applicable securities laws that has a material adverse effect on
the business of the Company or the ability of the Manager to perform its duties
under the terms of this Agreement, (ii) an order for relief in an involuntary
bankruptcy case relating to the Manager or the Manager authorizing or filing a
voluntary bankruptcy petition, (iii) the dissolution of the Manager, or (iv) a
determination that the Manager has committed fraud against the Company,
misappropriated or embezzled funds of the Company, or has acted, or failed to
act, in a manner constituting bad faith, willful misconduct, gross negligence or
reckless disregard in the performance of its duties under this
Agreement; provided, however, that if any of the actions or omissions described
in this clause (iv) are caused by an employee and/or officer of the Manager or
one of its Affiliates and the Manager takes all necessary action against such
person and cures the damage caused by such actions or omissions within thirty
(30) days of such determination, then such event shall not constitute a Cause
Event.
“CEA” means the U.S. Commodities Exchange Act, as amended.
“CIM” means, collectively, CIM Group, LLC, a Delaware limited liability company,
and any Affiliate thereof.
“CIM Funds” means, collectively, any funds, vehicles, accounts, products and/or
other similar arrangements sponsored and/or managed by CIM, whether currently in
existence or subsequently established, in each case, including any related
successor funds, alternative vehicles, supplemental capital vehicles,
co-investment vehicles and other entities formed in connection with CIM’s
side-by-side or additional general partner investments with respect thereto.
“Claim” has the meaning set forth in Section 8(c) hereof.
“Code” has the meaning set forth in the Recitals.
“Common Stock” means the common stock, par value $0.01, of the Company.
“Company” means CIM Real Estate Finance Trust, Inc., a Maryland corporation,
and, where the context requires, its Subsidiaries and Affiliates.
 
“Company Indemnified Party” has meaning set forth in Section 8(b) hereof.
“Conduct Policies” has the meaning set forth in Section 2(n) hereof.
“Confidential Information” has the meaning set forth in Section 5 hereof.
“Consolidated Equity” means Equity as defined below (but without giving effect
to the deduction set forth in clause (b)(4) thereof).
“Core Earnings” means the net income (loss) attributable to the stockholders of
the Company, computed in accordance with GAAP, including realized gains and
losses not otherwise included in GAAP net income (loss) and excluding
(i) non-cash equity compensation expense, (ii) the Incentive Compensation,
(iii) depreciation and amortization, (iv) any unrealized gains or losses or
other similar non-cash items that are included in net income for the applicable
reporting period, regardless of whether such items are included in other
comprehensive income or loss, or in net income, (v) one-time events pursuant to
changes in GAAP and (vi) straight-line rental income and certain material
non-cash income or expense items, in each case after discussions between the
Manager and the Board and approval by a majority of the Independent Directors.
For the avoidance of doubt, for the Company’s debt investments related to real
estate, the exclusion of depreciation and amortization from the calculation of
Core Earnings shall only apply to the extent that the Company forecloses upon
the property or properties underlying such debt investments.
“Effective Date” means August 20, 2019.
“Effective Termination Date” has the meaning set forth in Section 10(b) hereof.


2

--------------------------------------------------------------------------------




“Equity” means (a) the sum of (1) the Initial Equity, plus (2) net proceeds
received by the Company from all issuances of the Company’s Common Stock from
and after the Effective Date, plus (3) the Company’s cumulative Core Earnings
from and after the Effective Date to the end of the most recently completed
calendar quarter, plus (4) cash retained on the Company’s balance sheet as of
the Effective Date, less (b) (1) any distributions to the Company’s stockholders
from and after the Effective Date, (2) any amount that the Company or any of its
Subsidiaries has paid to repurchase the Company’s Common Stock since the
Effective Date, (3) any Incentive Compensation paid following the Effective
Date, and (4) (A) the sum of (i) the net capital transferred by the Company to
any Securities Subsidiary, plus (ii) any Securities Subsidiary’s cumulative Core
Earnings from and after the Effective Date to the end of the most recently
completed calendar quarter, plus (iii) cash retained on any Securities
Subsidiary’s balance sheet as of the Effective Date, less (B) any distributions
to the Company from any Securities Subsidiary from and after the Effective Date.
With respect to that portion of the period from and after the Effective Date
that is used in any calculation of Incentive Compensation or the Management Fee,
all items in the foregoing sentence (other than clauses (a)(2) and
(b)(4)(A)(ii)) shall be calculated on a daily weighted average basis.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Agreements” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and limited liability company agreement in the case of
a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended.
“Incentive Compensation” means the incentive fee calculated and payable with
respect to each calendar quarter commencing with the quarter in which the
Effective Date occurs (or part thereof that this Agreement is in effect) in
arrears in an amount, not less than zero, equal to:
(i) for the first full calendar quarter following the Effective Date, the
product of (a) 20% and (b) the excess of (i) Core Earnings of the Company for
such calendar quarter, over (ii) the product of (A) the Company’s Consolidated
Equity as of the end of such calendar quarter, and (B) 7% per annum;
(ii) for each of the second, third and fourth full calendar quarters following
the Effective Date, the excess of (1) the product of (a) 20% and (b) the excess
of (i) Core Earnings of the Company for the calendar quarter(s) following the
Effective Date, over (ii) the product of (A) the Company’s Consolidated Equity
in the calendar quarter(s) following the Effective Date, and (B) 7% per annum,
over (2) the sum of any Incentive Compensation paid to the Manager or Securities
Manager with respect to the prior calendar quarter(s) following the Effective
Date (other than the most recent calendar quarter); and
(iii) for each calendar quarter thereafter, the excess of (1) the product of
(a) 20% and (b) the excess of (i) Core Earnings of the Company for the previous
12-month period, over (ii) the product of (A) the Company’s Consolidated Equity
in the previous 12-month period, and (B) 7% per annum, over (2) the sum of any
Incentive Compensation paid to the Manager or Securities Manager with respect to
the first three calendar quarters of such previous 12-month period (or such
lesser number of completed calendar quarters preceding the applicable period, if
applicable);
provided, however, that no Incentive Compensation shall be payable to the
Manager or Securities Manager with respect to any calendar quarter unless Core
Earnings for the 12 most recently completed calendar quarters (or such lesser
number of completed calendar quarters following the Effective Date) in the
aggregate is greater than zero.
Incentive Compensation shall be pro rated for partial periods, to the extent
necessary, based on the number of days elapsed or remaining in such period, as
the case may be (including any calendar quarter during which the Effective Date
occurs and any calendar quarter during which any Effective Termination Date
occurs). In the event that any Incentive Compensation is earned and payable with
respect to any period, the Manager shall undertake an accounting to calculate
(i) the portion of such Incentive Compensation that was attributable to the
performance of the Assets (the “Manager Incentive Compensation”) and (ii) the
portion of such Incentive Compensation that was attributable to the performance
of any Securities Subsidiary (the “Securities Manager Incentive Compensation”),
and the Company shall pay to the Manager the Manager Incentive Compensation and
shall cause the Securities Subsidiary to pay the Securities Manager Incentive
Compensation to the Securities Manager.
“Indemnified Party” has the meaning set forth in Section 8(b) hereof.


3

--------------------------------------------------------------------------------




“Independent Director” means a member of the Board who is “independent” in
accordance with the Company’s Governing Agreements and the rules of the
applicable National Securities Exchange.
 
“Initial Equity” means the product of: (i) $8.65 (which represents the Company’s
most recently disclosed per share net asset value as of the Effective Date); and
(ii) the Company’s total Common Stock outstanding as of the Effective Date.


“Initial Term” has the meaning set forth in Section 10(a) hereof.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“Losses” has the meaning set forth in Section 8(a) hereof.
“Management Fee” means the management fee, without duplication, payable
quarterly in arrears with respect to each calendar quarter commencing with the
quarter in which the Effective Date occurs, in an amount equal to the greater
of:
(i) $250,000 per annum ($62,500 per quarter); and
(ii) 1.50% per annum (0.375% per quarter) of the Company’s Equity.
The Management Fee shall be pro rated for partial periods, to the extent
necessary, as described more fully elsewhere herein.
“Manager” has the meaning set forth in the Recitals.
“Manager Expenses” has the meaning set forth in Section 7(a) hereof.
“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5(a)
hereof.
“National Securities Exchange” means any national securities exchange or
nationally recognized automated quotation system on which the shares of Common
Stock of the Company (or its Affiliates) are listed, traded, exchanged or
quoted.
“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(c)
hereof.
“Original Management Agreement” has the meaning set forth in the Recitals.
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
“Portfolio Guidelines” means the guidelines of the Company approved by the Board
with respect to the assets to be targeted for inclusion in the Company’s
portfolio, as may be amended, restated, modified, supplemented or waived
pursuant to the approval of a majority of the Board, including a majority of the
Independent Directors, from time to time.
“Regulation FD” means Regulation FD as promulgated by the SEC.
“REIT” means a “real estate investment trust” as defined under the Code.
 
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Manager” means CIM Capital IC Management, LLC.
“Securities” means any real estate or corporate credit-related securities
directly or indirectly held by the Company, which may include (a) commercial
real estate debt securities; (b) fixed or floating rate commercial
mortgage-backed securities (“CMBS”) or securities referencing the CMBS market;
(c) debt and equity tranches of commercial real estate collateralized loan
obligations (“CLOs”) sponsored by third party managers; (d) commercial real
estate-related securities, including, but not limited to, those of publicly
traded REITs, real estate operating companies and exchange-traded funds, index
funds, and other investment vehicles that invest principally, directly or
indirectly, in real estate; (e) corporate loans and corporate bonds; (f)
investments in the debt and equity tranches of corporate CLOs; (g) opportunistic
credit investments; and (h) other real estate and credit-related securities
investments.


4

--------------------------------------------------------------------------------




“Securities Subsidiary” means any Subsidiary formed to hold Securities, which
shall be party to a separate Investment Advisory and Management Agreement with
the Securities Manager with respect to such Securities.
“Subsidiary” means a corporation, limited liability company, partnership, joint
venture or other entity or organization of which: (a) the Company or any other
subsidiary of the Company is a general partner or managing member, or (b) voting
power to elect a majority of the board of directors, trustees or other Persons
performing similar functions with respect to such entity or organization is held
by the Company or by any one or more of the Company’s subsidiaries.
“Termination Fee” means a termination fee equal to three (3) times the sum of
(i) the average annual Management Fee, and (ii) average annual Manager Incentive
Compensation, in each case earned by the Manager during the 24-month period
immediately preceding the most recently completed calendar quarter prior to the
Effective Termination Date, or, if this Agreement is terminated prior to the
second anniversary of the Effective Date and such termination fee is payable,
the Management Fee and the Manager Incentive Compensation shall be annualized
for the period from the Effective Date to the Effective Termination Date based
on the Management Fee and Manager Incentive Compensation actually received by
the Manager during such period.
“Termination Notice” has the meaning set forth in Section 10(b) hereof.
“Termination Without Cause” has the meaning set forth in Section 10(b) hereof.
“Treasury Regulations” means the Procedures and Administration Regulation
promulgated by the U.S. Department of Treasury under the Code, as amended.
(b)     As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP. As used herein, “calendar quarters” shall
mean the period from January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31 of the applicable year.
(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”
Section 2.     Appointment and Duties of the Manager.
(a)     The Company hereby appoints the Manager, as agent, to manage the Assets
and the day-to-day business and affairs of the Company and its Subsidiaries
(other than any Securities Subsidiary), subject at all times to the further
terms and conditions set forth in this Agreement and to the supervision of the
Board. Except as otherwise provided in this Agreement, the Manager hereby agrees
to use its commercially reasonable efforts to perform each of the duties set
forth herein, provided that the Company reimburses the Manager for costs and
expenses in accordance with Section 7 hereof. The appointment of the Manager
shall be exclusive to the Manager, except to the extent that the Manager elects,
in its sole and absolute discretion, subject to the terms of this Agreement, to
cause the duties of the Manager as set forth herein to be provided by third
parties and/or its Affiliates.
(b)     The Manager, in its capacity as manager of the Assets and the operations
of the Company, at all times will be subject to the supervision and direction of
the Board and will have only such functions and authority as the Board may
delegate to it, including, without limitation, managing the Company’s
acquisition and origination activities and other business affairs in conformity
with the Portfolio Guidelines and other policies that are approved and monitored
by the Board. The Company and the Manager hereby acknowledge the recommendation
by the Manager and the approval by the Board of the Portfolio Guidelines.
(c)     The Parties hereto acknowledge and agree that the Manager is not a
registered investment advisor and that the Manager’s obligations do not extend
to, and the Manager will not manage, and will not receive any compensation with
respect to, any Securities held directly or indirectly by the Company , which
Securities shall instead be managed by the Securities Manager pursuant to an
Investment Advisory and Management Agreement between the applicable Securities
Subsidiary and the Securities Manager.


5

--------------------------------------------------------------------------------




(d)     Subject to the oversight of the Board and the terms and conditions of
this Agreement (including the Portfolio Guidelines), the Manager will have
plenary authority with respect to the management of the business and affairs of
the Company and will be responsible for the day-to-day management of the
Company. The Manager will perform (or cause to be performed through one or more
of its Affiliates or Subsidiaries) such services and activities relating to the
portfolio, business and affairs of the Company as may be appropriate or
otherwise mutually agreed from time to time, which may include, without
limitation:
(i)     counseling the Company with respect to the establishment and periodic
review of the Portfolio Guidelines for the Company’s Assets, financing
activities and operations, any modifications to which will be approved by a
majority of the Board (which must include a majority of the Independent
Directors);
(ii)     identifying, investigating, analyzing, and selecting possible
acquisition opportunities and originating, negotiating, acquiring, consummating,
monitoring, financing, retaining, selling, negotiating for prepayment,
restructuring, refinancing, hypothecating, pledging or otherwise disposing of
Assets consistent in all material respects with the Portfolio Guidelines;
(iii)     with respect to prospective purchases, sales, exchanges or other
dispositions of Assets, conducting negotiations on the Company’s behalf with
sellers, purchasers, and other counterparties and, if applicable, their
respective agents, advisors and representatives;
(iv)     providing oversight and management of all third party and affiliated
property management and leasing functions;
(v)     negotiating and entering into, on the Company’s behalf, repurchase
agreements, interest rate or currency swap agreements, hedging arrangements,
financing arrangements (including one or more credit facilities), foreign
exchange transactions, derivative transactions, and other agreements and
instruments required or appropriate in connection with the Company’s activities;
 
(vi)     engaging and supervising, on the Company’s behalf and at the Company’s
expense, independent contractors, advisors, consultants, attorneys, accountants,
auditors, and other service providers (which may include Affiliates of the
Manager) that provide various services with respect to the Company, including,
without limitation, investment banking, mortgage brokerage, credit analysis,
risk management services, asset management services, loan servicing, custodial
services, trustee services, other financial, legal or accounting services, due
diligence services, underwriting review services, and all other services
(including transfer agent and registrar services) as may be required relating to
the Company’s activities, operations or Assets;
(vii)     coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
(viii)     providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
(ix)     administering the day-to-day operations and performing and supervising
the performance of such other administrative functions necessary to the
Company’s management as may be agreed upon by the Manager and the Board,
including, without limitation, the collection of revenues and the payment of the
Company’s debts and obligations and maintenance of appropriate computer services
to perform such administrative functions;
(x)     communicating on the Company’s behalf with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;
(xi)     counseling the Company in connection with policy decisions to be made
by the Board;
(xii)     engaging one or more sub-managers with respect to the management of
the Company, including, where appropriate, Affiliates of the Manager;
(xiii)     evaluating and recommending to the Board hedging strategies and
engaging in hedging activities on the Company’s behalf, consistent with the
Company’s qualification as a REIT and with the Portfolio Guidelines;
(xiv)     counseling the Company regarding the maintenance of the Company’s
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and the Treasury
Regulations thereunder and using commercially reasonable efforts to cause the
Company to qualify for taxation as a REIT;
(xv)     counseling the Company regarding the maintenance of the Company’s
exemption or exclusion from regulation as an investment company under the
Investment Company Act, monitoring compliance with the


6

--------------------------------------------------------------------------------




requirements for maintaining such exemption or exclusion and using commercially
reasonable efforts to cause the Company to maintain such exemption or exclusion
from regulation as an investment company under the Investment Company Act;
 
(xvi)     furnishing reports to the Company and the Board regarding the
Company’s activities and the services performed for the Company by the Manager
and its Affiliates;
(xvii)     monitoring the operating performance of the Company’s Assets and
providing periodic reports with respect thereto to the Board, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(xviii)     investing and reinvesting any moneys and securities of the Company
(including investing in short-term investments, but not including any
Securities, pending redeployment in other Assets, payment of fees, costs and
expenses, or payments of dividends or distributions to the Company’s
stockholders and partners) and counseling the Company as to the Company’s
capital structure and capital raising;
(xix)     causing the Company to retain a qualified independent public
accounting firm and legal counsel, as applicable, to assist in maintaining
appropriate accounting procedures and systems, internal controls and other
compliance procedures and systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and to conduct periodic compliance reviews with respect thereto;
(xx)     assisting the Company in qualifying to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xxi)     assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including (1) preparing or causing to be prepared all financial statements
required under applicable regulations and contractual undertakings and all
reports and documents, if any, required under the Exchange Act or the Securities
Act, or by any National Securities Exchange, and facilitating compliance with
the Sarbanes-Oxley Act of 2002, the listing rules of any National Securities
Exchange, and the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and (2) in the event that the Company is a commodity pool under the CEA,
acting as the Company’s commodity pool operator for the period and on the terms
and conditions set forth in this Agreement, including, for the avoidance of
doubt, the authority and responsibility to make any filings, submissions or
registrations (including for exemptive or “no action” relief) to the extent
required or desirable under the CEA (and the Company hereby appoints the Manager
to act in such capacity and the Manager accepts such appointment and delegation
and agrees to be responsible for such services);
(xxii)     assisting the Company in taking all necessary actions to enable the
Company to make required tax filings and reports, including soliciting
stockholders for all information required to the extent provided by the
provisions of the Code and Treasury Regulations applicable to REITs;
 
(xxiii)     handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day activities (other than with
the Manager or its Affiliates), subject to such reasonable limitations or
parameters as may be imposed from time to time by the Board;
(xxiv) using commercially reasonable efforts to cause expenses incurred by the
Company or on the Company’s behalf to be commercially reasonable or commercially
customary and within any budgeted parameters or expense guidelines set by the
Board from time to time;
(xxv)     counseling the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of Assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;
(xxvi) counseling the Company with respect to decisions regarding any of the
Company’s financings, hedging activities or borrowings undertaken by the
Company, including (1) assisting the Company in developing criteria for debt and
equity financing that is specifically tailored to the Company’s portfolio
objectives, and (2) counseling the Company with respect to obtaining appropriate
financing for the Company’s Assets (which, in accordance with applicable law and
the terms and conditions of this Agreement and the Company’s Governing
Agreements may include financing by the Manager or its Affiliates);
(xxvii) providing the Company with portfolio management and other related
services;


7

--------------------------------------------------------------------------------




(xxviii) arranging marketing materials and other related documentation,
advertising, industry group activities (such as conference participations and
industry organization memberships) and other promotional efforts designed to
promote the Company’s business; and
(xxix) performing such other services from time to time in connection with the
management of the business and affairs of the Company as the Board shall
reasonably request and/or the Manager shall deem appropriate under the
particular circumstances.
(e)     For the period and on the terms and conditions set forth in this
Agreement, the Company and each of its Subsidiaries hereby constitutes, appoints
and authorizes the Manager, and any officer of the Manager acting on its behalf
from time to time, as the Company’s true and lawful agent and attorney-in-fact,
in its name, place and stead, to negotiate, execute, deliver and enter into any
certificates, instruments, agreements, authorizations and other documentation in
the name and on behalf of the Company as the Manager, in its sole discretion,
deems necessary or appropriate in connection with the performance of its
services hereunder. This power of attorney is deemed to be coupled with an
interest. In performing such services, as an agent of the Company, the Manager
shall have the right to exercise all powers and authority which are reasonably
necessary and customary to perform its obligations under this Agreement,
including the following powers, subject in each case to the terms and conditions
of this Agreement, including, without limitation, the Portfolio Guidelines:
(i)     to purchase, exchange or otherwise acquire and to sell, exchange or
otherwise dispose of, any Asset at public or private sale;
(ii)     to borrow and, for the purpose of securing the repayment thereof, to
pledge, mortgage or otherwise encumber Assets and enter into agreements in
connection therewith, including, without limitation, repurchase agreements,
master repurchase agreements, International Swap Dealer Association swaps, caps
and other agreements and annexes thereto and other futures and
forward agreements;
(iii)     to purchase and hold Assets subject to mortgages or other liens;
(iv)     to extend the time of payment of any liens or encumbrances which may at
any time be encumbrances upon any Asset, irrespective of by whom the same were
made;
(v)     to foreclose, to reduce the rate of interest on, and to consent to the
modification and extension of the maturity or other terms of any debt
investment, or to accept a deed in lieu of foreclosure;
(vi)     to join in a voluntary partition of any Asset;
(vii)     to cause to be demolished any structures on any real property;
(viii)     to cause renovations and capital improvements to be made to any real
property;
(ix)     to abandon any real property deemed to be worthless;
(x)     to enter into joint ventures or otherwise participate in vehicles
acquiring interests or Assets;
(xi)     to cause any real property to be leased, operated, developed,
constructed or exploited;
(xii)     to obtain and maintain insurance in such amounts and against such
risks as are prudent in accordance with customary and sound business practices
in the appropriate geographic area;
(xiii)     to cause any property to be maintained in good state of repair and
upkeep; and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;
 
(xiv)     to use the personnel and resources of its Affiliates in performing the
services specified in this Agreement;
(xv)     to designate and engage all professionals, consultants and other
service providers subject to and in accordance with, as applicable,
Section 2(e), to perform services (directly or indirectly) on behalf of the
Company and its Subsidiaries, including, without limitation, accountants, legal
counsel and engineers; and
(xvi)     to take any and all other actions as are necessary or appropriate in
connection with the Company’s Assets.
The Manager shall be authorized to represent to third parties that it has the
power to perform the actions which it is authorized to perform under this
Agreement.
(f)     The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of the persons and firms referred to in
Section 7(b) hereof as the Manager deems necessary or advisable in connection
with the


8

--------------------------------------------------------------------------------




management and operations of the Company, which may include Affiliates of the
Manager; provided, that any such services may only be provided by Affiliates of
the Manager to the extent (i) such services are on arm’s length terms and
competitive market rates in relation to terms that are then customary for
agreements regarding the provision of such services to companies that have
assets similar in type, quality and value to the assets of the Company and its
Subsidiaries, or (ii) such services are approved by a majority of the
Independent Directors. In performing its duties under this Section 2, the
Manager shall be entitled to rely reasonably on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Manager at the Company’s sole
cost and expense. The Manager shall keep the Board reasonably informed on a
periodic basis as to any services provided by Affiliates of the Manager not
approved by a majority of the Independent Directors.
(g)     The Manager shall refrain from any action that, in its sole judgment
made in good faith, (i) is not in compliance with the Portfolio Guidelines,
(ii) would adversely and materially affect the qualification of the Company as a
REIT under the Code or the Company’s and its Subsidiaries’ status as entities
excluded from investment company status under the Investment Company Act, or
(iii) would materially violate the Conduct Policies, any law, rule or regulation
of any governmental body or agency having jurisdiction over the Company and its
Subsidiaries or of any exchange on which the securities of the Company may be
listed or that would otherwise not be permitted by the applicable Governing
Agreements. If the Manager is ordered to take any action by the Board, the
Manager shall seek to promptly notify the Board if it is the Manager’s
reasonable judgment that such action would adversely and materially affect such
status or violate any such law, rule or regulation or Governing Agreements.
Notwithstanding the foregoing, neither the Manager nor any of its Affiliates
shall be liable to the Company, the Board, or the Company’s stockholders for any
act or omission by the Manager or any of its Affiliates, except as provided in
Section 8 of this Agreement.
(h)     The Company (including the Board) agrees to take all actions reasonably
required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to make any filing required to be made
under the Securities Act, the Exchange Act, the Code, or other applicable law,
rule or regulation, including the rules and regulations of any National
Securities Exchange, on behalf of the Company in a timely manner. The Company
further agrees to use commercially reasonable efforts to make available to the
Manager all resources, information and materials reasonably requested by the
Manager to enable the Manager to satisfy its obligations hereunder, including
its obligations to deliver financial statements and any other information or
reports with respect to the Company.
(i)     As frequently as the Manager may deem reasonably necessary or advisable,
or at the direction of the Board, the Manager shall prepare, or, at the sole
cost and expense of the Company, cause to be prepared, (i) reports and other
information on the Company’s operations and (ii) other information relating to
any Assets as may be reasonably requested by the Company.
(j)     The Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, all periodic reports and financial statements
with respect to the Company reasonably required by the Board in order for the
Company to comply with its Governing Agreements, or any other materials required
to be filed with any governmental body or agency, including but not limited to
the SEC, and shall prepare, or, at the sole cost and expense of the Company,
cause to be prepared, all materials and data necessary to complete such reports
and other materials, including, without limitation, an annual audit of the
Company’s books of account by a nationally recognized independent accounting
firm.
(k)     The Manager shall prepare, or, at the sole cost and expense to the
Company, cause to be prepared, regular reports for the Board to enable the Board
to review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance, asset performance and compliance with the Portfolio
Guidelines, and policies approved by the Board.
(l)     Officers, employees and agents of the Manager and its Affiliates may
serve as directors, officers, employees, agents, nominees or signatories for the
Company or any of its Subsidiaries, to the extent permitted by their Governing
Agreements, by any resolutions duly adopted by the Board. When executing
documents or otherwise acting in such capacities for the Company or any of its
Subsidiaries, such Persons shall indicate in what capacity they are executing on
behalf of the Company or any of its Subsidiaries. Without limiting the
foregoing, while this Agreement is in effect, the Manager will provide the
Company with a management team, including a Chief Executive Officer and Chief
Financial Officer or similar positions, along with appropriate support
personnel, to provide the management services to be provided by the Manager to
the Company hereunder, who shall devote such of their time to the management of
the Company as necessary and appropriate, commensurate with the level of
activity of the Company from time to time.


9

--------------------------------------------------------------------------------




(m)     At all times during the term of this Agreement, the Manager, shall
maintain “errors and omissions” insurance coverage and other insurance coverage
that is customarily carried by managers performing functions similar to those of
the Manager under this Agreement with respect to assets similar to the assets of
the Company and the Subsidiaries.
 
(n)     The Manager shall provide, or, at the sole cost and expense of the
Company, shall cause to be provided, such internal audit, compliance, legal,
finance and control services as may be required for the Company to comply with
applicable law (including the Securities Act and the Exchange Act), regulations
(including SEC regulations) and the rules and requirements of the National
Securities Exchange and as otherwise reasonably requested by the Company or the
Board from time to time.
(o)     The Manager agrees to be bound by the Company’s Code of Business Conduct
and Ethics and other compliance and governance policies and procedures required
under the Exchange Act, the Securities Act, or by the National Securities
Exchange or other securities exchange, if any (collectively, the “Conduct
Policies”), and to take, or cause to be taken, all actions reasonably required
to cause its officers, directors, members, and employees, and any officers or
employees of its Affiliates acting on behalf of the Manager who are involved in
the business and affairs of the Company, to be bound by the Conduct Policies to
the extent applicable to such Persons.
Section 3.     Additional Activities of the Manager; Allocation of Acquisition
or Origination Opportunities; Non-Solicitation; Restrictions.
(a)     Nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, or any of its or their officers, directors or employees from
engaging in other businesses or from rendering services of any kind to any other
Person or entity, whether or not the portfolio objectives or policies of any
such other Person or entity are similar to those of the Company, including,
without limitation, the sponsoring, closing and/or managing of any CIM Funds
that employ objectives or strategies that overlap, in whole or in part, with the
Portfolio Guidelines of the Company, (ii) in any way restrict or otherwise limit
the Manager or any of its Affiliates, or any of its or their officers, directors
or employees from buying, selling or trading any securities or commodities for
their own accounts or for the account of others for whom the Manager or any of
its Affiliates, or any of its or their officers, directors or employees may be
acting, or (iii) prevent the Manager or any of its Affiliates from receiving
fees or other compensation or profits from such activities described in this
Section 3(a) which shall be for the Manager’s (and/or its Affiliates’) sole
benefit. While information and recommendations supplied to the Company shall, in
the Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the portfolio objectives and policies of the
Company, such information and recommendations may be different in certain
material respects from the information and recommendations supplied by the
Manager or any Affiliate of the Manager to others (including, for greater
certainty, the CIM Funds and their partners, co-investors, and/or other
interest-holders, as described more fully in Section 3(b)). The Manager and the
Company acknowledge and agree that, notwithstanding anything to the contrary
contained herein, (i) Affiliates of the Manager sponsor and/or manage one or
more CIM Funds and may in the future sponsor and/or manage additional CIM Funds,
and (ii) to the extent that any CIM Funds have objectives or guidelines that
overlap with the Portfolio Guidelines of the Company, in whole or in part, the
Manager will allocate such acquisition opportunities in accordance with the
Allocation Policy.
(b)     In connection with the services of the Manager hereunder, the Company
and the Board acknowledge and agree that (i) as part of CIM’s regular
businesses, personnel of the Manager and its Affiliates may from time-to-time
work on other projects and matters (including with respect to one or more CIM
Funds), and that conflicts may arise with respect to the allocation of personnel
between the Company and one or more CIM Funds and/or the Manager and such other
Affiliates, (ii) there may be circumstances where opportunities that are
consistent with the Company’s Portfolio Guidelines may be shared with or
allocated to one or more CIM Funds (in lieu of the Company) in accordance with
the Allocation Policy, (iii) CIM Funds may, from time to time, acquire interests
in Assets in which the Company may also have an interest (including at a
different level of an issuer’s capital structure (e.g., acquisition by a CIM
Fund of an equity or mezzanine interest with respect to the same portfolio
entity in which the Company owns a debt interest or vice versa) or in a
different tranche of debt or equity with respect to an issuer in which the
Company has an interest) and, while CIM will seek to resolve any such conflicts
in a fair and equitable manner in accordance with the Allocation Policy and its
prevailing policies and procedures with respect to conflicts resolution among
the CIM Funds generally, such transactions shall not be required to be presented
to the Board for approval (unless otherwise required by the Portfolio
Guidelines), and there can be no assurance that any such conflicts will be
resolved in favor of the Company, (iv) the Manager and its Affiliates may from
time-to-time receive fees from portfolio entities or other issuers, including
arranging, underwriting, syndication or refinancing fees or other additional
fees, including acquisition fees, loan servicing fees, special servicing fees,
administrative fees or management fees, including with respect to CIM Funds and
related portfolio entities, and while such fees may give rise to conflicts of
interest the Company will not receive the benefit of any such fees, and (v) the
terms and conditions of the governing agreements of such CIM Funds (including
with respect to the economic, reporting, and other rights afforded to partners,
co-investors, and/or other interest-holders in such CIM Funds) are


10

--------------------------------------------------------------------------------




materially different than the terms and conditions applicable to the Company and
its stockholders, and neither the Company nor any such stockholders (in such
capacity) shall have the right to receive the benefit of any such different
terms applicable to partners or co-investors in such CIM Funds as a result of
being a stockholder in the Company or otherwise. The Manager shall keep the
Board reasonably informed on a periodic basis in connection with the foregoing,
including with respect to any transactions that present conflicts contemplated
by clause (iii) of this Section 3(b) and shall provide the Board quarterly
updates in respect of such matters.
(c)     Subject to Section 3(b), the Board will periodically review the
Portfolio Guidelines and the Company’s portfolio when and as determined in its
discretion, but will not review each proposed acquisition; provided, that the
Manager shall not consummate on behalf of the Company any transaction that
involves the sale of any Asset to, or the acquisition of any Asset from, CIM,
any CIM Fund, or any of their Affiliates unless such transaction (A) is on terms
no less favorable to the Company than could have been obtained on an arm’s
length basis from an unrelated third party and (B) has been approved in advance
by a majority of the Independent Directors. In connection with the foregoing, it
is understood and/or agreed for greater certainty that while conflicts of
interests may arise from time to time in connection with the acquisition
activities of the Company, CIM and the CIM Funds (including as more fully
described in Section 3(b) above) and the Manager will seek to resolve any such
conflicts of interest in a fair and equitable manner in accordance with the
Allocation Policy and its prevailing policies and procedures with respect to
conflicts resolution among CIM Funds generally, only those transactions set
forth above shall be expressly required to be presented for approval to the
Independent Directors or any committee thereof (unless otherwise required by the
Portfolio Guidelines); provided, that the foregoing shall not limit the ability
of the Manager, in its discretion, to present additional matters involving the
Company to the Independent Directors from time to time for review, advice and/or
approval to the extent the Manager reasonably determines that doing so is
appropriate under the circumstances (including, without limitation, as a result
of a determination that such matters give rise to material conflicts of interest
that are appropriate to be reviewed and/or approved by the Independent
Directors).
(d)     In the event of a Termination Without Cause of this Agreement by the
Company pursuant to Section 10(b) hereof, for two (2) years after such
termination of this Agreement, the Company shall not, without the consent of the
Manager, employ or otherwise retain any employee of the Manager or any of its
Affiliates or any person who has been employed by the Manager or any of its
Affiliates at any time within the two (2) year period immediately preceding the
date on which such person commences employment with or is otherwise retained by
the Company. The Company acknowledges and agrees that, in addition to any
damages, the Manager may be entitled to equitable relief for any violation of
this Section 3(d) by the Company, including, without limitation, injunctive
relief.
(e)     At the reasonable request of the Board, the Manager shall review the
Allocation Policy with the Board and respond to reasonable questions regarding
the Allocation Policy as it relates to services under this Agreement. The
Manager shall promptly provide the Board with a description of any material
amendments, updates or revisions to the Allocation Policy.
Section 4.     Bank Accounts. At the direction of the Board, the Manager may
establish and maintain, as agent on behalf of the Company, one or more bank
accounts in the name of the Company or any Subsidiary, and may collect and
deposit into any such account or accounts, and disburse funds from any such
account or accounts, under such terms and conditions as the Board may approve;
and the Manager shall from time to time render appropriate accountings of such
collections and payments to the Board and, upon request, to the auditors of the
Company or any Subsidiary.
Section 5.     Records; Confidentiality.
The Manager shall maintain appropriate books of account, records and files
relating to services performed hereunder, and such books of account, records and
files shall be accessible for inspection by representatives of the Company or
any Subsidiary at any time during normal business hours upon advance written
notice. The Manager shall have full responsibility for the maintenance, care and
safekeeping of all such books of account, records and files (it being understood
that services may be provided with respect to the Company by service providers
(e.g., administrators, prime brokers and custodians) and so long as such service
providers are monitored by the Manager with due care, the Manager shall be in
compliance with the foregoing). The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder (“Confidential Information”) and shall not use
Confidential Information in contravention of its duties under this Agreement or
disclose Confidential Information, in whole or in part, to any Person other than
(i) to officers, directors, employees, agents, representatives, advisors of the
Manager or its Affiliates who need to know such Confidential Information for the
purpose of rendering services hereunder or in furtherance of CIM’s management or
capital markets businesses, (ii) to appraisers, lenders or other financing
sources, co-originators, custodians, administrators, brokers, commercial
counterparties or any similar entity and others in the ordinary course of the
Company’s business ((i) and (ii) collectively, “Manager Permitted Disclosure
Parties”), (iii) in connection with any governmental or regulatory filings of
the Company or disclosure or presentations to the Company’s stockholders
(subject to compliance with Regulation FD), (iv) to


11

--------------------------------------------------------------------------------




governmental agencies or officials having jurisdiction over the Company or the
Manager, (v) as requested by law, legal process or regulatory request to which
the Manager or any Person to whom disclosure is permitted hereunder is a party
or subject, (vi) to existing or prospective partners, co-investors, and/or other
interest-holders in CIM Funds and their advisors to the extent such persons
reasonably request such information, subject to an undertaking of
confidentiality, non-disclosure and nonuse, or (vii) otherwise with the consent
of the Company. The Manager agrees to inform each of its Manager Permitted
Disclosure Parties of the non-public nature of the Confidential Information.
Nothing herein shall prevent the Manager from disclosing Confidential
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of, or pursuant to any law or regulation to, any
regulatory agency or authority, (iii) to the extent reasonably required in
connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, however that with respect to clauses
(i) and (ii), it is agreed that, so long as not legally prohibited, the Manager
will provide the Company with written notice within a reasonable period of time
of such order, request or demand so that the Company may seek, at its sole
expense, an appropriate protective order and/or waive the Manager’s compliance
with the provisions of this Agreement. If, failing the entry of a protective
order or the receipt of a waiver hereunder, the Manager is required to disclose
Confidential Information, the Manager may disclose only that portion of such
information that is legally required without liability hereunder; provided, that
the Manager agrees to exercise its reasonable best efforts to obtain reliable
assurance that confidential treatment will be accorded such information.
Notwithstanding anything herein to the contrary, each of the following shall be
deemed to be excluded from provisions hereof: any Confidential Information that
(A) is available to the public from a source other than the Manager, (B) is
released by the Company to the public (except to the extent exempt under
Regulation FD) or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party which, to the best of the Manager’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed. The provisions of this Section 5 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
Section 6.     Compensation.
(a)     For the services rendered under this Agreement, the Company shall pay
the Management Fee and the Manager Incentive Compensation to the Manager. The
Manager will not receive any compensation as calculated hereunder for the period
prior to the Effective Date (but will instead be entitled to receive
compensation for the period prior to the Effective Date subject to and in
accordance with the terms of the Original Management Agreement). Further, for
the Company’s properties under contract to be sold or specifically identified in
a Broker Agreement as being marketed for sale as of the Effective Date, Manager
shall be entitled to receive a Disposition Fee in accordance with the terms of
the Original Management Agreement; provided, in any case, that (i) a majority of
the Independent Directors first determine that the Manager or its Affiliates
provided a substantial amount of the services in connection with the sale of
such properties, and (ii) the applicable Broker Agreement would still entitle
the broker to receive a sales commission or other fee in connection with the
sale.
(b)     The parties acknowledge that the Management Fee is intended in part to
compensate the Manager and its Affiliates for the costs and expenses (other than
reimbursable costs and expenses) they will incur hereunder and pursuant to any
sub-management agreement, as well as certain expenses not otherwise reimbursable
under Section 7 below, in order for the Manager to provide the Company the
management services rendered under this Agreement. The management or advisory
fee paid by the Manager under a sub-advisory agreement (if any) shall not
constitute an expense reimbursable by the Company under this Agreement or
otherwise unless approved by the Board and majority of the Independent
Directors.
 
(c)     The Management Fee as calculated hereunder shall be payable in arrears
in cash, in quarterly installments commencing with the quarter in which the
Effective Date occurs. If applicable, the initial and final installments of the
Management Fee shall be pro-rated based on the number of days during the initial
and final quarter, respectively, that this Agreement is in effect. The Manager
shall calculate each quarterly installment of the Management Fee, and deliver
such calculation to the Company, within thirty (30) days following the last day
of each calendar quarter. The Company shall pay the Manager each installment of
the Management Fee within five (5) Business Days after the date of delivery to
the Company of such calculation.
(d)     The Incentive Compensation as calculated hereunder shall be payable in
arrears in cash, in quarterly installments commencing with the quarter in which
the Effective Date occurs. The Manager shall calculate each quarterly
installment of the Incentive Compensation (as well as the allocation of such
Incentive Compensation between Manager Incentive Compensation and Securities
Manager Incentive Compensation) within forty-five (45) days after the end of the
calendar quarter with respect to which such installment is payable and promptly
deliver such calculation to the Board. The Company shall pay the Manager each
installment of the Manager Incentive Compensation within five (5) Business Days
after the date of delivery to the Board of such calculation.


12

--------------------------------------------------------------------------------




Section 7.     Expenses of the Company.
(a)     Subject to Sections 2(e) and 7(b), the Manager shall be responsible for
the expenses related to any and all personnel of the Manager and its Affiliates
who provide services to the Company pursuant to this Agreement or otherwise
(including, without limitation, each of the executive officers of the Company,
any directors of the Company who are also directors, officers or employees of
the Manager or any of its Affiliates, and any portfolio management, acquisitions
or investment professionals), including, without limitation, salaries, bonus and
other wages, payroll taxes and the cost of employee benefit plans of such
personnel, and costs of insurance with respect to such personnel (“Manager
Expenses”).
(b)     The Company shall pay all of its costs and expenses and shall reimburse
the Manager or its Affiliates for documented costs and expenses of the Manager
and its Affiliates to the extent incurred on behalf of the Company in accordance
with this Agreement, other than Manager Expenses. Without limiting the
generality of the foregoing, it is specifically agreed that the following costs
and expenses of the Company or any Subsidiary shall be paid by the Company and
shall not be paid by the Manager or Affiliates of the Manager:
(i)     fees, costs and expenses in connection with the issuance and transaction
costs incident to the acquisition, negotiation, structuring, trading, settling,
disposition and financing of Assets of the Company and its Subsidiaries (whether
or not consummated), including brokerage commissions, hedging costs, prime
brokerage fees, custodial expenses, clearing and settlement charges, forfeited
deposits, and other costs, fees and expenses actually incurred in connection
with the pursuit, making, holding, settling, monitoring or disposing of Assets;
(ii)     fees, costs and expenses of legal, tax, accounting, custodial,
consulting, auditing (including internal audits), finance, administrative,
investment banking, capital market and other similar services rendered to the
Company (including, where the context requires, through one or more third
parties and/or Affiliates of the Manager) or, if provided by the Manager’s
personnel or personnel of Affiliates of the Manager, in accordance with
Section 2(e) hereof;
(iii)     reimbursements of costs and expenses (to the extent such costs and
expenses would otherwise be reimbursable if incurred by the Manager or its
Affiliates under this Section 7(b)) of a sub-manager engaged in accordance with
Section 2(c) hereof;
(iv)    the compensation and expenses of the Company’s directors (excluding
those directors who are officers or employees of the Manager or its Affiliates)
and the cost of “errors and omissions” and liability insurance to indemnify the
Company’s directors and officers;
(v)     interest and fees and expenses arising out of borrowings made by the
Company, including, but not limited to, costs associated with the establishment
and maintenance of any of the Company’s credit facilities, other financing
facilities or arrangements, or other indebtedness of the Company (including
commitment fees, accounting fees, legal fees, closing and other similar costs)
or any of the Company’s securities offerings;
(vi)     expenses connected with communications to holders of the Company’s
securities or securities of the Subsidiaries and other bookkeeping and clerical
work necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, the fees payable by the Company to any
such exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to the Company’s stockholders and proxy
materials with respect to any meeting of the Company’s stockholders and any
other reports or related statements;
(vii)     the Company’s allocable share of costs associated with
technology-related expenses, including without limitation, any computer software
or hardware, electronic equipment or purchased information technology services
from third-party vendors or Affiliates of the Manager that are used for the
Company, technology service providers and related software/hardware utilized in
connection with the Company’s activities;
(viii)     the Company’s allocable share of expenses incurred by managers,
officers, personnel and agents of the Manager for travel on the Company’s behalf
and other out-of-pocket expenses incurred by them in connection with the
purchase, financing, refinancing, sale or other disposition of an Asset or the
establishment and maintenance of any of the Company’s financing facilities or
arrangements, securitizations or any of the Company’s securities offerings;


13

--------------------------------------------------------------------------------




(ix)     the Company’s allocable share of costs and expenses incurred with
respect to market information systems and publications, research publications
and materials, including, without limitation, news research and quotation
equipment and services;
(x)     the Company’s allocable share of the cost per employee (consistent with
the Manager’s or its Affiliate’s general practices) for corporate finance, tax,
accounting, internal audit, legal, risk management, operations, compliance and
other personnel of the Manager or one or more of its Affiliates who spend all or
a portion of their time managing the Company’s affairs to the extent not
otherwise excluded pursuant to Section 7(a). The Company’s share of such costs
shall be based upon the percentage of time devoted by such personnel of the
Manager or one or more of its Affiliates to the Company’s and its Subsidiaries’
affairs or another reasonable allocation methodology;
(xi)     the costs and expenses relating to ongoing regulatory compliance
matters and regulatory reporting obligations relating to the Company’s
activities;
(xii)     the costs of any litigation involving the Company or its Assets and
the amount of any judgments or settlements paid in connection therewith,
directors and officers, liability or other insurance and indemnification or
extraordinary expense or liability relating to the affairs of the Company;
 
(xiii)     all taxes and license fees;
(xiv)     all insurance costs incurred in connection with the operation of the
Company’s business including those insurance coverages required pursuant to
Section 2(l) hereof and insurance reimbursements paid to sub-managers of the
Manager;
(xv)     compensation and expenses of the Company’s custodian, transfer agent or
trustee, if any;
(xvi)    the Company’s allocable share of costs and expenses incurred in
contracting with third parties, in whole or in part, on the Company’s behalf;
(xvii)     all other costs and expenses relating to the Company’s business and
operations, including, without limitation, the costs and expenses of acquiring,
owning, protecting, maintaining, developing and disposing of Assets, including
appraisal, reporting, audit and legal fees;
(xviii)     expenses relating to any office(s) or office facilities, including,
but not limited to, disaster backup recovery sites and facilities maintained for
the Company or the Assets of the Company and its Subsidiaries separate from the
office or offices of the Manager;
(xix)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Company’s securities or of the
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;
(xx)    any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director, partner, member or officer of the Company or of any
Subsidiary in his capacity as such for which the Company or any Subsidiary is
required to indemnify such trustee, director, partner, member or officer by any
court or governmental agency;
(xxi)     the cost of any equity awards for directors of the Company; and
(xxii)     all other expenses actually incurred by the Manager (except as
otherwise specifically excluded herein) which are reasonably necessary for the
performance by the Manager of its duties and functions under this Agreement.
(c)     The Manager may, at its option, elect not to seek reimbursement for
certain expenses during a given quarterly period, which determination shall not
be deemed to construe a waiver of reimbursement for similar expenses in future
periods.
(d)     The Manager shall prepare a written expense statement in reasonable
detail documenting the costs and expenses of the Company incurred during each
fiscal quarter to be reimbursed by the Company, and shall use commercially
reasonable efforts to deliver the same to the Company within forty-five
(45) days following the end of the applicable fiscal quarter (subject to
reasonable delays resulting from delays in the receipt of information). The
amounts payable for such cost and expense reimbursement shall be paid by the
Company within ten (10) days following delivery of the expense statement by the
Manager; provided, that such payments may be offset by the Manager against
amounts due to the Company from the Manager. Cost and expense reimbursement to
the Manager shall be subject to adjustment at the end of each calendar year in
connection with the annual audit of the Company.


14

--------------------------------------------------------------------------------




(e)     The provisions of this Section 7 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
Section 8.     Limits of the Manager’s Responsibility; Indemnification.
(a)     The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of the Manager, including as set forth in the
Portfolio Guidelines. To the fullest extent permitted by law, the Manager and
its Affiliates, and the directors, officers, employees and stockholders of the
Manager and its Affiliates, will not be liable to the Company, any Subsidiary,
the Board, the Company’s stockholders or any Subsidiary’s stockholders or
partners for any acts or omissions by the Manager or its officers, employees or
Affiliates performed in accordance with and pursuant to this Agreement, except
by reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard of their respective duties under this
Agreement. The Company shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Manager, its Affiliates, and the directors, officers,
employees and stockholders of the Manager and its Affiliates (each, a “Manager
Indemnified Party”), of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) (collectively “Losses”) in respect of or arising
from any acts or omissions of such Manager Indemnified Party performed in good
faith under this Agreement and not constituting bad faith, willful misconduct,
gross negligence or reckless disregard of duties of such Manager Indemnified
Party under this Agreement. In addition, the Manager will not be liable for
errors that may result from ordinary negligence, including, without limitation,
errors in the decision-making process with respect to the Assets.
(b)     The Manager shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Company, its Subsidiaries and the directors, officers,
employees (if any) and stockholders of the Company and its Subsidiaries, and
each Person, if any, controlling the Company (each, a “Company Indemnified
Party”; a Manager Indemnified Party and a Company Indemnified Party are each
sometimes hereinafter referred to as an “Indemnified Party”) of and from any and
all Losses in respect of or arising from (i) any acts or omissions of the
Manager constituting bad faith, willful misconduct, gross negligence or reckless
disregard of duties of the Manager under this Agreement or (ii) any claims by
the Manager’s or its Affiliate’s employees relating to the terms and conditions
of their employment by the Manager or its Affiliate.
(c)     In case any such claim, suit, action, investigation or proceeding (a
“Claim”) is brought against any Indemnified Party in respect of which
indemnification may be sought by such Indemnified Party pursuant hereto, the
Indemnified Party shall give prompt written notice thereof to the indemnifying
party, which notice shall include all documents and information in the
possession of or under the control of such Indemnified Party reasonably
necessary for the evaluation and/or defense of such Claim and shall specifically
state that indemnification for such Claim is being sought under this
Section; provided, however, that the failure of the Indemnified Party to so
notify the indemnifying party shall not limit or affect such Indemnified Party’s
rights other than pursuant to this Section unless the failure to provide such
notice results in material prejudice to the indemnifying party. Subject to any
applicable insurance policy’s terms and conditions, upon receipt of such notice
of Claim (together with such documents and information from such Indemnified
Party), the indemnifying party shall, at its sole cost and expense, in good
faith defend any such Claim with counsel reasonably satisfactory to such
Indemnified Party, which counsel may, without limiting the rights of such
Indemnified Party pursuant to the next succeeding sentence of this Section, also
represent the indemnifying party in such investigation, action or proceeding. In
the alternative, such Indemnified Party may elect to conduct the defense of the
Claim, if (i) such Indemnified Party reasonably determines that the conduct of
its defense by the indemnifying party could be materially prejudicial to its
interests, (ii) the indemnifying party refuses to assume such defense (or fails
to give written notice to the Indemnified Party within ten (10) days of receipt
of a notice of Claim that the indemnifying party assumes such defense), or
(iii) the indemnifying party shall have failed, in such Indemnified Party’s
reasonable judgment, to defend the Claim in good faith. The indemnifying party
may settle any Claim against such Indemnified Party, provided (i) such
settlement is without any Losses (including equitable relief) whatsoever to such
Indemnified Party, (ii) the settlement does not include or require any admission
of liability or culpability by such Indemnified Party and (iii) the indemnifying
party obtains an effective written release of liability for such Indemnified
Party from the party to the Claim with whom such settlement is being made, which
release must be reasonably acceptable to such Indemnified Party, and a dismissal
with prejudice with respect to all claims made by the party against such
Indemnified Party in connection with such Claim. The applicable Indemnified
Party shall reasonably cooperate with the indemnifying party, at the
indemnifying party’s sole cost and expense, in connection with the defense or
settlement of any Claim in accordance with the terms hereof. If such Indemnified
Party is entitled pursuant to this Section 8 to elect to defend such Claim by
counsel of its own choosing and so elects, then the indemnifying party shall be
responsible for any good faith settlement of such Claim entered into by such
Indemnified Party. Except as provided in the immediately preceding sentence, no
Indemnified Party may pay or settle any Claim and seek reimbursement therefor
under this Section.


15

--------------------------------------------------------------------------------




(d)     Any Indemnified Party entitled to indemnification hereunder shall first
seek recovery from any other indemnity then available with respect to portfolio
entities and/or any applicable insurance policies by which such Indemnified
Party is indemnified or covered prior to seeking recovery hereunder and shall
obtain the written consent of the Company or Manager (as applicable) prior to
entering into any compromise or settlement which would result in an obligation
of the Company or Manager (as applicable) to indemnify such Indemnified Party.
If such Indemnified Party shall actually recover any amounts under any
applicable insurance policies or other indemnity then available, it shall offset
the net proceeds so received against any amounts owed by the Company or Manager
(as applicable) by reason of the indemnity provided hereunder or, if all such
amounts shall have been paid by the Company or Manager (as applicable) in full
prior to the actual receipt of such net insurance proceeds, it shall pay over
such proceeds (up to the amount of indemnification paid by the Company or
Manager (as applicable) to such Indemnified Party) to the Company or Manager (as
applicable). If the amounts in respect of which indemnification is sought arise
out of the conduct of the business and affairs of the Company or Manager and
also of any other Person or entity for which the Indemnified Party hereunder was
then acting in a similar capacity, the amount of the indemnification to be
provided by the Company or Manager (as applicable) may be limited to the
Company’s or Manager’s (as applicable) allocable share thereof if so determined
by the Company or Manager (as applicable) in good faith. Notwithstanding
anything to the contrary in this Section 8 and for greater certainty it is
understood and/or agreed that, to the extent that an Indemnified Party is also
entitled to be indemnified by one or more portfolio entities, it is intended
that (i) such portfolio entities shall be the indemnitors of first resort,
(ii) the Company’s or Manager’s (as applicable) obligation, if any, to indemnify
any Indemnified Party shall be reduced by any amount that such Indemnified Party
shall collect as indemnification from such entity and from any then available
insurance policies, which the Indemnified Party shall have an obligation to seek
payment from prior to seeking payment from the Company or Manager in respect of
such Claims, and (iii) if the Company or Manager pays or causes to be paid any
amounts that should have been paid by such portfolio entity or under such
insurance policies, then (x) the Company or Manager (as applicable) shall be
fully subrogated to all rights of the relevant Indemnified Party with respect to
such payment, and (y) each relevant Indemnified Party shall assign to the
Company or Manager (as applicable) all of the Indemnified Party’s rights to
indemnification from or with respect to such entity’s indemnification.
(e)     The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.
Section 9.     No Joint Venture. The Company and the Manager are not partners or
joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.
Section 10.     Term; Renewal; Termination Without Cause.
(a)     This Agreement became effective on the Effective Date and shall continue
in operation, unless terminated in accordance with the terms hereof, until the
third anniversary of the Effective Date (the “Initial Term”). After the Initial
Term, this Agreement shall be deemed renewed automatically each year for an
additional one-year period (an “Automatic Renewal Term”) unless the Company or
the Manager elects not to renew this Agreement in accordance with Section 10(b)
or Section 10(d), respectively.
(b)     Notwithstanding any other provision of this Agreement to the contrary,
upon the expiration of the Initial Term or any Automatic Renewal Term and upon
one hundred eighty (180) days’ prior written notice to the Manager (the
“Termination Notice”), the Company may, without cause, in connection with the
expiration of the Initial Term or the then current Automatic Renewal Term,
decline to renew this Agreement (any such nonrenewal, a “Termination Without
Cause”) upon the affirmative vote of at least two-thirds (2/3) of the
Independent Directors that (1) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Company and its Subsidiaries taken
as a whole or (2) the Management Fee and Manager Incentive Compensation payable
to the Manager are not fair, subject to Section 10(c) below. In the event of a
Termination Without Cause, the Company shall pay the Manager the Termination Fee
before or on the last day of the Initial Term or such Automatic Renewal Term, as
the case may be (the “Effective Termination Date”). The Company may terminate
this Agreement for cause pursuant to Section 12 hereof even after a Termination
Notice and, in such case, no Termination Fee shall be payable.
 
(c)     Notwithstanding the provisions of subsection (b) above, if the reason
for nonrenewal specified in the Company’s Termination Notice is that at least
two-thirds (2/3) of the Independent Directors have determined that the
Management Fee or the Manager Incentive Compensation payable to the Manager is
unfair, the Company shall not have the foregoing nonrenewal right in the event
the Manager agrees that it will continue to perform its duties hereunder during
the Automatic Renewal Term that would commence upon the expiration of the
Initial Term or then current Automatic Renewal Term at a fee that at least
two-thirds (2/3) of the Independent Directors determine to be
fair; provided, however, the Manager shall have the right to renegotiate the
Management Fee and/or the Manager Incentive Compensation, by delivering to the
Company, not less than one hundred twenty (120) days prior to the pending
Effective Termination Date, written notice (a


16

--------------------------------------------------------------------------------




“Notice of Proposal to Negotiate”) of its intention to renegotiate the
Management Fee and/or the Manager Incentive Compensation. Thereupon, the Company
and the Manager shall endeavor to negotiate the Management Fee and/or the
Manager Incentive Compensation in good faith. Provided that the Company and the
Manager agree to a revised Management Fee, Manager Incentive Compensation or
other compensation structure within sixty (60) days following the Company’s
receipt of the Notice of Proposal to Negotiate, the Termination Notice from the
Company shall be deemed of no force and effect, and this Agreement shall
continue in full force and effect on the terms stated herein, except that the
Management Fee, the Manager Incentive Compensation or other compensation
structure shall be the revised Management Fee, Manager Incentive Compensation or
other compensation structure as then agreed upon by the Company and the Manager.
The Company and the Manager agree to execute and deliver an amendment to this
Agreement setting forth such revised Management Fee, Manager Incentive
Compensation, or other compensation structure promptly upon reaching an
agreement regarding same. In the event that the Company and the Manager are
unable to agree to a revised Management Fee, Manager Incentive Compensation, or
other compensation structure during such sixty (60) day period, this Agreement
shall terminate on the Effective Termination Date and the Company shall be
obligated to pay the Manager the Termination Fee upon the Effective Termination
Date.
(d)     No later than one hundred eighty (180) days prior to the expiration of
the Initial Term or the then current Automatic Renewal Term, the Manager may
deliver written notice to the Company informing it of the Manager’s intention to
decline to renew this Agreement, whereupon this Agreement shall not be renewed
and extended and this Agreement shall terminate effective on the anniversary
date of this Agreement next following the delivery of such notice. The Company
is not required to pay to the Manager the Termination Fee if the Manager
terminates this Agreement pursuant to this Section 10(d).
(e)     Except as set forth in this Section 10, a nonrenewal of this Agreement
pursuant to this Section 10 shall be without any further liability or obligation
of either party to the other, except as provided in Section 3(b), Section 5,
Section 7, Section 8 and Section 14 of this Agreement.
(f)     The Manager shall cooperate, at the Company’s expense, with the Company
in executing an orderly transition of the management of the Company’s
consolidated assets to a new manager.
Section 11.     Assignments.
(a)     Assignments by the Manager. This Agreement shall terminate automatically
without payment of the Termination Fee in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors. Any
such permitted assignment shall bind the assignee under this Agreement in the
same manner as the Manager is bound, and the Manager shall be liable to the
Company for all acts or omissions of the assignee under any such assignment. In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as the Manager. Notwithstanding the
foregoing, the Manager may, at any time without the approval of the Company and
without the approval of the Company’s Independent Directors, (i) assign this
Agreement to one or more Affiliates of the Manager and (ii) delegate to one or
more of its Affiliates, including sub-managers where applicable, the performance
of any of its responsibilities hereunder so long as it remains liable for any
such Affiliate’s performance, in each case so long as such assignment or
delegation does not require the Company’s consent under the Investment Advisers
Act of 1940, as amended (but if any such consent is required, the Company shall
not unreasonably withhold, condition or delay its consent). Nothing contained in
this Agreement shall preclude any pledge, hypothecation or other transfer of any
amounts payable to the Manager under this Agreement.
(b)     Assignments by the Company. This Agreement shall not be assigned by the
Company without the prior written consent of the Manager, except in the case of
assignment by the Company to another REIT or other organization which is a
successor (by merger, consolidation, purchase of assets, or other transaction)
to the Company, in which case such successor organization shall be bound under
this Agreement and by the terms of such assignment in the same manner as the
Company is bound under this Agreement.
Section 12.     Termination for Cause.
(a)     The Company may terminate this Agreement effective upon thirty
(30) days’ prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, upon the occurrence of a Cause Event.
(b)     The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of thirty (30) days after written


17

--------------------------------------------------------------------------------




notice thereof specifying such default and requesting that the same be remedied
in such thirty (30) day period. The Company is required to pay to the Manager
the Termination Fee if the termination of this Agreement is made pursuant to
this Section 12(b).
(c)     The Manager may terminate this Agreement if the Company becomes required
to register as an investment company under the Investment Company Act, with such
termination deemed to occur immediately before such event, in which case the
Company shall not be required to pay the Termination Fee.
Section 13.     Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11, or 12 of this
Agreement, the Manager shall not be entitled to compensation for further
services hereunder, but shall be paid all compensation accruing to the date of
termination and, if terminated pursuant to Section 12(b) hereof or not renewed
pursuant to Section 10(b) hereof (subject to Section 10(c) hereof), the
Termination Fee. Upon any such termination, the Manager shall forthwith:
(a)     after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
(b)     deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board with
respect to the Company and any Subsidiaries; and
(c)     deliver to the Board all property and documents of the Company and any
Subsidiaries then in the custody of the Manager, provided that the Manager shall
be permitted to retain copies of such documents for its records, and if so
retained, the Manager shall continue to be bound by the confidentiality
obligations and other obligations set forth in Section 5 hereof with respect to
the retained documents.
Section 14.     Release of Money or Other Property Upon Written Request.
The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section, shall be deemed to include any and all
of its Subsidiaries, if any) held by the Manager shall be held by the Manager as
custodian for the Company, and the Manager’s records shall be appropriately and
clearly marked to reflect the ownership of such money or other property by the
Company. Upon the receipt by the Manager of a written request signed by a duly
authorized officer of the Company requesting the Manager to release to the
Company any money or other property then held by the Manager for the account of
the Company under this Agreement, the Manager shall release such money or other
property to the Company within a reasonable period of time, but in no event
later than thirty (30) days following such request. Upon delivery of such money
or other property to the Company, the Manager shall not be liable to the
Company, the Board, or the Company’s stockholders or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with this Section. The Company shall indemnify the
Manager, its directors, officers, stockholders, employees and agents against any
and all Losses which arise in connection with the Manager’s proper release of
such money or other property to the Company in accordance with the terms of this
Section 14. Indemnification pursuant to this provision shall be in addition to
any right of the Manager to indemnification under Section 8 of this Agreement.
Section 15.     Representations and Warranties.
(a)     The Company hereby represents and warrants to the Manager as follows:
(i)     The Company is duly organized, validly existing and in good standing
under the laws of the State of Maryland, has the corporate power and authority
and the legal right to own and operate its assets, to lease any property it may
operate as lessee and to conduct the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company
and its Subsidiaries, if any, taken as a whole.
(ii)     The Company has the corporate power and authority and the legal right
to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person that has not already been obtained, including stockholders
and creditors of the Company, and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is


18

--------------------------------------------------------------------------------




required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Company, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
(iii)     The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the Governing Agreements of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
(b)     The Manager hereby represents and warrants to the Company as follows:
(i)     The Manager is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the limited liability company power
and authority and the legal right to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Manager.
 
(ii)     The Manager has the limited liability company power and authority and
the legal right to make, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder. No
consent of any other Person, including members and creditors of the Manager, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Manager, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.
(iii)     The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Agreements of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.
Section 16.     Miscellaneous.
(a)     Notices. Any notices that may or are required to be given hereunder by
any party to another shall be deemed to have been duly given if (i) personally
delivered or delivered by facsimile, when received, (ii) sent by U.S. Express
Mail or recognized overnight courier, on the second following Business Day (or
third following Business Day if mailed outside the United States),
(iii) delivered by electronic mail, when received or (iv) posted on a password
protected website maintained by the Manager and for which the Company has
received access instructions by electronic mail, when posted:
 


19

--------------------------------------------------------------------------------




 
 
 
The Company:
  
CIM Real Estate Finance Trust, Inc.
 
  
2398 E. Camelback Road, 4th Floor
 
  
Phoenix, Arizona 85016
 
  
Attention: President and Chief Executive Officer

 
 
 
 
 
 
The Manager:
  
CIM Real Estate Finance Management, LLC
c/o CIM Group, LLC
4700 Wilshire Boulevard
 
  
Los Angeles, California 90010
 
  
Attention: President
 
 

(b)     Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein.
(c)     Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)     Amendments. Neither this Agreement, nor any terms hereof, may be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto.
(e)     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.
 
(f)     WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(g)     Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith, shall survive the execution
and delivery of this Agreement.
(h)     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(i)     Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of this Agreement
and all matters incident thereto.


20

--------------------------------------------------------------------------------




(j)     Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.
(k)     Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
(l)     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Amended and
Restated Management Agreement as of the date first written above.


 
 
 
 
 
 
CIM REAL ESTATE FINANCE TRUST, INC.
 
 
By:
 
/s/ Nathan D. DeBacker
 
 
Name:
 
Nathan D. DeBacker
 
 
Title:
 
Chief Financial Officer
 
CIM REAL ESTATE FINANCE MANAGEMENT, LLC
 
 
By:
 
/s/ Avraham Shemesh
 
 
Name:
 
Avraham Shemesh
 
 
Title:
 
President









22